UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6790



HENRY TYLER, JR.,

                                              Plaintiff - Appellant,

          versus


C. D. LARSEN, Warden, Individual and Official
Capacities; CAROL WALLACE, Assistant Warden of
Operations, Individual and Official Capaci-
ties; ANN CAVAN, Principal DCE School, Indi-
vidual and Official Capacities; DAVID L.
GRAHAM, Assistant Warden of Programs, Individ-
ual and Official Capacities; TERRI TURNER,
Counselor, Individual and Official Capacities;
STEVE HARRIS, Treatment Program Supervisor,
Individual and Official Capacities; RONALD
ANGELONE, Executive Director, Individual and
Official Capacities; WILLIAM P. ROGERS, Re-
gional Administrator, Individual and Official
Capacities,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-553)


Submitted:   July 30, 1998                 Decided:   August 27, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Henry Tyler, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedeng in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order denying his

motion for reconsideration of the order dismissing his claim for

damages under 42 U.S.C. § 1983 (1994). We have reviewed the record

and the district court’s opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Tyler v. Larsen, No.

CA-97-553 (E.D. Va. Apr. 30, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                 2